Title: To Thomas Jefferson from Henry Dearborn, 8 February 1823
From: Dearborn, Henry
To: Jefferson, Thomas


Dear Sir,
Lisbon
February 8th 1823
On the first day of the present month I was honored with your highly esteemed favour of the 31t of October, and on the same day I wrote to the Abbe Corea, and enclosed a copy of what you said in your letter concerning him, I have not met with him since I arrived here. he has expressed his disapprobation of our Government or of the present administration of it. in strong and explisit termes on many occasions, and has, and says he will, oppose any Treaty with the United States, unless we offer to Portugal some very important advantage. he was appointed by the King as Commissioner to treat with me, but declined accepting the appointment, since then the Count da Lassa has been appointed who has been Minister at St Petersburg. he is a young man, speaks English, and from what I have seen of him at two informal conferences, I am pleased with him, I shall soon be able to test the sincerity of his professions. the Abbe Corea is now a member of the Cortes, he is in poor health & very feeble.—we have a convenient & healthy situation and thus far have enjoy’d good health, and very good society. we have had 43 days of Southerly wind and heavy rain, with the exception of not more than 50 or 60 hours in the whole time, it has not yet ceas’d and how much longer it will continue is uncertain, the sever gales of wind which has accompanied the rain has done much damage among the Shiping in the river and on the Coast.—the Legitimate Sovereigns of the Holy Alliance, have recently, by their respective notes to the Government of Spain, avowed their policy & principles very explicitly, no change of Government can be admited which lessens the authority of the Monarch. the reply of the Spanish Government and Cortes would have done honor to Rome in her best days.—France will not at present risk an open war on Spain, but will give all the aid and encouragement to the Insurgents that she can, by supplies of money & munitions of war. Portugal would be going on very well if the Government and people could be cured of the rageing epidemak, for holding the Brazil, in subjection, they are exhausting their resources by sending fruitless expeditions to Brazil, it is a subject on which I consider it proper for me to be perfectly silent here.—the King conducts himself in the best possible maner, and is not only very popular but highly  respected and beloved by all classes. the Cortes has the appearence of a very respectable & dignified body, their discussions are temperate, and exhibit information and talents, there are many very good logical & impressive speakers. but they possess more theoretical, than practical, information, but take them all in all they are doing much better, than I should have expected—they have so much to reform before the present sistem can have fair play, that much time and prudence, as well as industry, will be necessary before the new Constitution can apper in full opperation. every department had become so depraved & corrupt, with full impunity, as to render a fair & full examination and reform, extreemly tedious & difficult, especially in whatever relates to the finances and the Treasury Department, Committees have been appointed for the examination of each Department, some have reported in part, and others are to report soon.—The obstinate refusal of the Queen to Sware to the New Constitution, rendered it necessary for her to quit the Kingdom, a decree of the King and Councell, and Ministers of State, for her banishment occasioned some uneasiness, the subject was ined to the Cortes, where after a very animated discussion, it was decided with almost a unanimous vote that the Decree was  constitutional  & correct.—She was sent to a Palace about five leagues from Lisbon, deprived of all Royal dignity, with a few servants, to remain until her health will admit of her going to Spain the place of her choice, after the decision of the Cortes we heared nothing more of the Queen.—the three young Princesses now receive, in company with the King & young Prince, Ladies who are presented at Court.—I think the King is pleased with being releived from so great a part of his former responsibility, by the new order of things, he has an ample support, and appers happy, and I presume not the less so by the absence of the Queen, it is but a few years since she was at the head of a conspiracy for turning her Husband out to grass, as Catherine did Peter. they have had no friendly intercourse since. the young Princesses are from 16 to 22, and are very handsome, the young Prince is 20, and not remarkable for either personal or mental qualities. his education has been shamefully neglected. before you reach the end of this long–winded each &  epistle you will hope it will be the last of the kind.I will therefore close by assuring you that my respect and esteem for you can never diminish while my reason and recollection continuesHenry DearborneP.S. Mrs Dearborn desires to present her kindest regards to yourself, and I join her in presenting our most respectfull compliments to Mr & Mrs Randolph and their charming children.—H. D